     Case 4:20-cv-03518 Document 7 Filed on 08/17/21 in TXSD Page 1 of 3
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 August 17, 2021
                    IN THE UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

CHUCK OLIVER, A/K/A CHUCK OLIEVER,          §
                                            §
              Petitioner,                   §
                                            §
v.                                          §           CIVIL ACTION NO. H-20-3518
                                            §
BOBBY LUMPKIN,                              §
                                            §
              Respondent.                   §


                               MEMORANDUM OPINION AND ORDER

       Petitioner, a state inmate proceeding pro se, filed a habeas petition purportedly

under 28 U.S.C. § 2241, challenging his 2008 state conviction and life sentence for

aggravated robbery in Brazos County, Texas.1 He requests re-sentencing under the

federal sentencing guidelines and impliedly seeks leave to proceed in forma pauperis.

       Citing inapplicable and/or outdated case law, petitioner claims he is entitled to

pursue habeas relief under section 2241. However, because he is challenging the validity

of his state court conviction or sentence, he must proceed under 28 U.S.C. § 2254, which

applies to a person in custody pursuant to the judgment of a state court. See Preiser v.

Rodriguez, 411 U.S. 475 (1973) (recognizing the specific remedy found in 28 U.S.C. §

2254 as the exclusive avenue for challenging the legality of a state court criminal




       1
       Petitioner was convicted and is incarcerated under the name “Chuck Oliver,” TDCJ-CID
#01488522. He filed this pending petition under the name “Chuck Oliever.”
     Case 4:20-cv-03518 Document 7 Filed on 08/17/21 in TXSD Page 2 of 3




judgment). Consequently, the Court will liberally construe petitioner’s pleading as a

habeas petition brought pursuant to 28 U.S.C. § 2254.2

       Under 28 U.S.C. §§ 2254(b)(1) and (c), a federal habeas petitioner must exhaust

all available state court remedies before he may obtain federal habeas relief. Sones v.

Hargett, 61 F.3d 410, 414 (5th Cir. 1995). Under this framework, exhaustion means that

a petitioner must present all of his habeas claims fairly to the state’s highest court before

seeking relief in federal court. Fisher v. State, 169 F.3d 295, 302 (5th Cir. 1999).

Exceptions exist only where a petitioner shows there is an absence of available state

corrective process or circumstances exist that render such process ineffective. See 28

U.S.C. § 2254(b)(1)(B).

       Public online records for the Texas Court of Criminal Appeals show that

petitioner has not filed an application for state habeas relief with that court, and he has

not exhausted his state court remedies. Moreover, petitioner does not show the absence

of available state corrective process or circumstances that render such process

ineffective. This federal lawsuit must be dismissed for failure to exhaust.

       This case is DISMISSED WITHOUT PREJUDICE for petitioner’s failure to

exhaust available state court remedies. Any and all pending motions are DENIED. A

certificate of appealability is DENIED.




       2
        This is petitioner’s second federal habeas proceeding challenging his conviction, and the
notice and warning provisions of Castro v. United States, 540 U.S. 375, 383 (2003), do not apply.

                                               2
     Case 4:20-cv-03518 Document 7 Filed on 08/17/21 in TXSD Page 3 of 3




       This petition stands as petitioner’s second improper attempt to challenge his 2008

state criminal judgment under section 2241 and without exhausting his state court

remedies. In Oliver v. Davis, C.A. No. H-19-1821 (S.D. Tex. May 21, 2019), the Court

construed his section 2241 petition as a section 2254 petition, and dismissed it without

prejudice for failure to exhaust. The Fifth Circuit Court of Appeals denied petitioner a

certificate of appealability on appeal. Petitioner is WARNED that any further attempts

to challenge his 2008 conviction or sentence for aggravated robbery under federal habeas

proceedings prior to exhausting his claims through the Texas Court of Criminal Appeals

will subject him to imposition of monetary or other sanctions for his filing of abusive,

frivolous, and repetitive pleadings.


       Signed at Houston, Texas, on August 17, 2021.




                                                       Gray H. Miller
                                                Senior United States District Judge




                                           3
